DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant's amendments and arguments filed 5 April 2022 and 15 March 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 15 March 2022, it is noted that claim 1 has been amended. Support can be found in the specification at [0074-0076]. No new matter or claims have been added.

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to US provisional application 62/435,695 filed 16 December 2016.

Election/Restriction
Applicants previously elected the species of citrate (buffering agent) and sodium chloride (tonicity adjusting agent). 

Status of the Claims
Claims 1, 14-15, 17-22, and 23-24 are pending.
Claims 1, 14-15, 17-22, and 23-24 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20 recites the same limitations that have been newly added to claim 1 and is thus not further limiting of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 14-15, 17-22, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN102512379; machine translation attached; human translation of tables attached) in view of Stogniew (US 7,198,796) in view of CompoundingToday (2006) in view of Jiao et al. (US 9,115,177).
The Applicant claims, in claim 1, a packaged sealed container comprising an aqueous composition comprising micafungin (0.5-2.5 mg/mL), citrate buffering agent (1-20 mM), and sodium chloride (between 4-10 mg/mL) wherein the pH is between 4.0-5.5 and wherein the composition is sterile and ready to use and wherein the composition has less than 1.5% area total impurities after storage at r.t. for three weeks. The limitation “suitable for parenteral administration” requires that the composition be able to be administered in any way other than orally. This includes, but is not limited to, topical, intramuscular (IM), subcutaneous (SC) and intravenous (IV). As such, the limitation provides no particular structural parameters to the claimed composition and it given minimal patentable weight (See MPEP 2111.02 (II)). Claims 14-15 require the composition to be substantially free of lyoprotectants and lactose, respectively. Claim 17 narrows the micafungin to its sodium salt. In claims 18-21, the level of impurities in the composition when stored at various conditions is claimed. Claim 22 requires the composition to be frozen, which is an intended use of the claimed composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (See MPEP 2111.02 (II)). Claims 23-24 are towards the type of packaged container comprising the composition of claim 1 such as a vial or syringe or wherein the container comprises a bag or bottle and the composition is ready to use. 
Li teaches a composition comprising micafungen (misspelled in the machine translation as “micafafen”) (50 mg/mL), lactose, mannitol (75 g), sodium acetate (50 mM), water, and hydrochloric acid to a pH of 6.0 (pg 12, ¶2). The composition is filtered, lyophilized, and filled into a capped glass vial (id). Filtering into a sealed container is interpreted as being aseptic and sterile when done in a standard laboratory setting. In a broader more generic formulation, micafungin can be present in 5-200 mg/mL, buffer in 10-250 mM, and excipient (i.e. tonicity adjusting agent) in 5-250 mg/mL (pg 1, ¶1). Among suitable buffers are sodium acetate and sodium citrate (pg 2, ¶1). Since the micafungin is preferably micafungin sodium (pg 2, ¶1), the micafungin of Example 3 of Li is interpreted as being the sodium salt, as required in instant claim 17. Regarding claims 14-15, lactose is optional in the compositions of Li as shown in Example 2, which comprises mannitol (125g), water, micafungin (50 mg/mL), sodium acetate (50 mM), and HCl (pg 8, ¶1). Regarding claim 32, the compositions can be stored at room temperature (about 23ºC) (pg 13, ¶1).
Li does not exemplify wherein the buffering agent is citrate nor does it teach the tonicity adjusting agent as being sodium chloride. Li does not exemplify the narrower ranges of agents in the instant claims. Li does not teach the long term stability of the micafungin composition. Li does not teach a sealed container.
Stogniew teaches a parenteral formulation comprising an echinocandin active agent, a buffer, and a tonicity agent wherein the buffer can be selected from acetates and citrates and the tonicity agent can be selected from mannitol, lactose, dextrose, and sodium chloride (col 2, lns 10-63). Stogniew further teaches that parenteral dosage units comprising echinocandin active agents useful as antifungal agents, can be provided in a sealed, sterile, glass container and can be stored either dry or charged with an aqueous solvent (col 10, lns 13-29).
CompoundingToday teaches that the benefit to including a tonicity agent is to improve comfort during parenteral administration (pg 1). Agents such as mannitol and sodium chloride are included to adjust the tonicity to avoid pain and irritation upon administration (pg 1).
Jiao teaches a micafungin sodium composition comprising a weak base wherein the weak base is in aqueous solution (abstract; col 5, lns 1-10). It was discovered that micafungin has poor stability in a solution with high pH and is most stable from pH 4.5-5.5 (col 6, ln 66-col 7, ln 25). Using weak base solution to adjust the pH value of micafungin can effectively prevent micafungin from generating new impurities (col 7, lns 26-35). Experiments were carried out at room temperature to determine stability of 99.52% (col 8, lns 35-36; col 10, lns 30-42). One suitable weak base in sodium citrate (col 7, lns 51-67).
Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). As such, it would have been obvious to use citrate in place of the acetate, both of which are known buffering agents, of Example 3 of Li, addressing the elected species. Both citrate and acetate are known to be weak bases that provide stability to micafungin as taught in Jiao. In addition, it would have been obvious to use an amount of the prior art agents in the ranges provided, which overlap the ranges of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, it would have been obvious to use micafungin in 2.5 mg/mL which his reasonably close to 5.0 mg/mL taught by Li.
Micafungin is a well-known echinocandin active agent, thus Stogniew is applicable and relevant art. As such, the skilled artisan would have found it obvious to replace the mannitol and/or lactose of Li with sodium chloride, as taught by Stogniew, as the tonicity agent. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Alternatively speaking, it would have been obvious to include sodium chloride as a tonicity agent in addition to the agents already taught by Li so as to avoid pain and irritation upon administration of the formulation. Regarding the requirements that the composition be aqueous and stored in a packaged sealed container, it is noted that it is obvious to place any composition in a container. That being said, Li teaches lyophilizing (removing water) from their composition comprising micafungin, however prior to lyophilization the composition is an aqueous composition in a sealed container. In addition, after lyophilization, the dried powder is taught as being suitable for reconstitution for intravenous injection. As such, Li teaches both a container comprising an aqueous solution but also provides a composition in a container wherein the skilled artisan can at once envisage being solubilized in water. That being said, the accelerated aging studies of Li require the composition be solubilized (presumably in water), based on the fact that “clarity of solution” is measured (pg 13, ¶4). Moreover, Stogniew further teaches that parenteral dosage units comprising echinocandin active agents (i.e. micafungin) useful as antifungal agents, can be provided in a sealed, sterile, glass container and can be stored either dry or charged with an aqueous solvent. As such, storage in a sealed container of the aqueous composition is obvious based on the prior art. 
Regarding the stability of the aqueous micafungin composition, Li does not teach stability as measured over weeks or months wherein the micafungin is stored in solution at room temperature. However, Jiao teaches that by adjusting the pH to 4.5-5.5 and using a weak base such as sodium citrate, then the micafungin at room temperature is stable in solution and does not generate new impurities. Therefore, the stability profile of instant claims 19-21 are assumed to be inherent in the composition comprising micafungin in water with sodium citrate at pH 4.5-5.5. Although Jiao does not further teach including sodium chloride, the burden is shifted to the Applicant to show that the prior art would not have reasonably predicted the aqueous stability of micafungin sodium at pH 4.5-5.5. Thus, claims 1, 14-25, 29, 32, and 36 are obvious in view of the prior art above.

Response to Arguments
Applicant's arguments filed 4 April 2022 and 15 March 2022 have been fully considered but they are not persuasive. First, regarding the response filed 15 March 2022, the Applicant argues, on pages 4-5 of their remarks, that the prior art is replete with teachings that micafungin is unstable in aqueous solution and cannot have more than 3.4 wt% of water contained therein.
In response, Jiao identified stability issues with micafungin and provided a solution to the problem, as described above. Using weak base solution to adjust the pH value of micafungin can effectively prevent micafungin from generating new impurities, according to Jiao, and experiments were carried out at room temperature to determine stability of 99.52%. Moreover, the concentration is well over 3.4 wt% of water but stability is still determined to be very high. Thus, there is doubt as to the validity of the 3.4 wt% threshold as recited by the Applicant from US 6,774,104. Although, some of the prior art teaches away from aqueous micafungin, Jiao provides a solution to this problem by including a weak base. Therefore, the Applicant was not the first to identify or solve the problem of micafungin aqueous stability.

The Applicant argues, on page 5 of their remarks (and then again in the supplemental response), that that they have demonstrated a surprising stability compared to the prior art. The Applicant points to Example 8 of the specification wherein a solution of MYCAMINE (micafungin and lactose) and 0.9% sodium chloride after two days has 1.75% impurities. In contrast, micafungin (with no lactose), 0.9% sodium chloride, and 10 mM citrate buffer shows less impurities even after 3 weeks of storage (pH 4.0-6.0). Example 6 shows some stability for up to 64 weeks. The Applicant further argues that their enhanced storage stability date cannot be expected based on the teachings of Li.
In response, these data are insufficient in establishing an unexpected result. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). To be sure, the major differences between the commercial composition and the claimed invention is the presence of a citrate buffer and a stabilized pH (from 4.0-6.0). The Applicant has not shown evidence that the inclusion of citrate buffer is not expected to result in an improvement in stability. To be sure, Jiao teaches compositions comprising micafungin (12.5 mg/mL), sodium citrate (100 mM), and water (20 mL) at pH 4.0 wherein the composition has 99.5% purity, thus implying stability due to the lack of impurities. Jiao discloses that micafungin has poor stability with high pH but is generally stable at pH 4.0-7.0, preferably pH 4.5-5.5, which implies solution storage. Thus, the Applicant has not established that including citrate as the buffer provides an unexpected result as this result was already expected based on Jiao. Rather, the Applicant appears to have followed the guidance in the prior art indicating a desired range of pH to provide stability to micafungin in solution.
Moreover, even if the Applicant has established an unexpected result, the claims are not commensurate in scope with the data. Example 6 of the instant specification provides data for a composition comprising 1.0 mg/mL micafungin, 10 mM citrate, and 9 mg/mL saline wherein the pH is 4.8. Additional examples fall outside the claimed range. The instant claims are also broader in scope than the single example provided. Example 8 of the specification does provide data establishing a pH range however the composition otherwise matches that of Example 6. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

The Applicant argues, in the 5 April 2022 remarks on pages 4-5, that Li does not disclose or suggest a sealed container comprising an aqueous pharmaceutical composition as claimed.
In response, while it is true that Li teaches a lyophilized powder that is stored in a sealed container, it must be recognized that the powder is solubilized in water prior to storage and then again upon administration, therefore there is a discrete aqueous composition taught by the prior art. Stogniew further teaches the suitability of storing the dosage unit in a sealed container maintaining a sterile environment for a solid lyophilized product wherein the sealed container can be later charged with solvent. Thus, as argued above, it would have been obvious to store the composition of Li, either as a lyophilized solid or as an injectable aqueous solution, in a sealed sterile container.

The Applicant argues, on pages 5-6 of their remarks, that the recited micafungin concentration range in Li is completely distinct from the claimed range and one of ordinary skill in the art would not consider 5.0 mg/mL to be reasonably close to 2.5 mg/mL.
In response, Li teaches a broad range of micafungin from 5-200 mg/mL. Jiao further teaches a solution for providing stability to micafungin. It would have been obvious to optimize the amount of active agent to the desired therapeutic level. That being said and in lieu of objective evidence of unexpected results, the micafungin concentration can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of micafungin nonobvious.

The Applicant argues, on page 6 of their remarks, that the present application demonstrates that all echinocandin compound-containing compositions do not demonstrate enhanced storage stability. The Applicant demonstrates lack of stability for caspofungin (see specification [0016]). The Applicant points to Example 2 as corroborating that Stogniew’s teachings would not have been predictable.
In response, the Applicant has provided evidence that one alternative echinocandin, caspofungin, has reduced stability when compared to micafungin. That being said, Stogniew is still applicable for its teachings that echinocandin formulations can be stored in sealed, sterile, glass containers in the presence of various buffers and excipients. In addition, Jiao is still applicable for its teaching that using weak base solution to adjust the pH value of micafungin can effectively prevent micafungin from generating new impurities. Thus, Jiao has provided a solution for a stability problem as related to, at least, micafungin. As such, the Applicant’s assertion that there is a lack of reasonable expectation of success in applying the teachings of Stogniew is unconvincing.

The Applicant argues, on pages 6-7 of their remarks, that there is not teaching or suggestion in Jiao of providing the composition in a sealed container, as claimed, nor is there a suggestion that an aqueous composition comprising micafungin and a weak base demonstrates improves stability during storage.
In response, as clearly described above, Jiao teaches that micafungin has poor stability in a solution with high pH and is most stable from pH 4.5-5.5 and that using weak base solution to adjust the pH value of micafungin can effectively prevent micafungin from generating new impurities. Jiao verified with experiments carried out at room temperature to determine stability of 99.52%. Thus, it can be seen that stability of micafungin in the presence of a weak base is very high and it would have been obvious to store the micafungin solution in a sterile, sealed container as taught by both Li and Stogniew.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613